COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00350-CR


Demario Reshod Talley aka Demario       §    From Criminal District Court No. 3
Talley
                                        §    of Tarrant County (1507524D)

v.                                      §    January 18, 2018

                                        §    Per Curiam
The State of Texas
                                        §    (nfp)




                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM